DETAILED ACTION
In Response to Applicant’s Remarks Filed 5/20/22
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-21 are pending.
Claims 1-21 have been examined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zehfuss et al. (US 2016/0046314) (“Zehfuss”).  Zehfuss discloses a backrest adjusting mechanism (shown in fig. 3) disposed between a backrest tube (fig. 7: 20 tube) and a frame (fig. 5: 2C) of an infant carrier, the backrest adjusting mechanism comprising: an outer cover (fig. 5: 3) fixed at the frame; an inner cover (fig. 7: 20 cover) connected to the backrest tube and pivoted to the outer cover via a pivot shaft (fig. 4: 27); a driving member (paragraph 0036, spring not shown which acts on locking member, which also appears to be displayed as element 34 in the embodiment of fig. 8) movably disposed between the outer cover and the inner cover; a locking member (fig. 7: 22) movably disposed on the driving member; and an operating member (fig. 7: upper bar 41) connected to the driving member for driving the driving member to move between a first position and a second position, switching of the driving member between the first position and the second position driving the locking member to selectively lock or release the outer cover and the inner cover. 
As concerns claim 5, Zehfuss discloses wherein the backrest adjusting mechanism further comprises a pulling member (fig. 8: 31), a first end of the pulling member is fixedly connected to the operating member, and a second end of the pulling member is fixedly connected to the driving member.
As concerns claim 6, Zehfuss discloses wherein a guiding structure is formed on the driving member for guidance of the pulling member (fig. 8: 33).
As concerns claim 21, Zehfuss discloses a frame (fig. 5: 2C); backrest tube (fig. 7: 20 tube); and a backrest adjusting mechanism (shown in fig. 3) disposed between a backrest tube (fig. 7: 20 tube) and a frame (fig. 5: 2C) of an infant carrier, the backrest adjusting mechanism comprising: an outer cover (fig. 5: 3) fixed at the frame; an inner cover (fig. 7: 20 cover) connected to the backrest tube and pivoted to the outer cover via a pivot shaft (fig. 4: 27); a driving member (paragraph 0036, spring not shown which acts on locking member, which appears to be displayed as element 34 in the embodiment of fig. 8) movably disposed between the outer cover and the inner cover; a locking member (fig. 7: 22) movably disposed on the driving member; and an operating member (fig. 7: upper bar 41) connected to the driving member for driving the driving member to move between a first position and a second position, switching of the driving member between the first position and the second position driving the locking member to selectively lock or release the outer cover and the inner cover.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zehfuss in view of Cybex (DE 202017106245).  Zehfuss does not teach wherein the pulling member is disposed through the backrest tube, the operating member is disposed on a top end of the backrest tube.  However, Cybex teaches a backrest tube with the operating member disposed on a top end thereof (fig. 4: 20).  It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to provide the operating member at the top of the backrest tube such that the pulling member instead runs through the backrest tube to connect to the operating member in order to provide a simplification of parts.  

Allowable Subject Matter
Claims 2-4, 7 and 9-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art references of Zehfuss and Cybex fail to teach wherein the outer cover has an accommodating cavity formed therein and the driving member is located inside of the cavity (the driving member is outside the outer cover); wherein the driving member is pivoted to the pivot shaft; wherein at least two first locking portions are formed on the outer cover, at least one second locking portion is located on the inner cover, and the locking member is cooperated with the at least one second locking portion and at least two first locking portions; wherein the guiding structure is an arc-shaped slot; or an elastic member connected between the driving member and outer cover (the driving member is the elastic member of Zehfuss).  Further, there is no teaching, suggestion or motivation to modify the prior art, absent hindsight.

Response to Arguments
Applicant's arguments filed 5/20/22 have been fully considered but they are not persuasive.  On page 4 of their Arguments, Applicant correctly points out that Fig. 8 is a different embodiment than that shown in Figs. 6/7 and that the spring 34 of Fig. 8 acting as the driving member, is not shown in the embodiment of fig. 7 which is discussed in paragraph 0036.  Examiner notes that paragraph 0016, apparently misstating that Fig. 8 is depiction of the components of Fig. 6, lead Examiner to believe that 34 was a depiction of that spring.  While this discrepancy was present in the Office Action, the rejection is maintained as the embodiment of fig. 7 in Zehfuss is still considered to read on the claimed invention and appears to be understood by Applicant.  Applicant argues that the two components, pull bar 41 and the back rest spring which is not shown but biases the locking pin 22 into the locking groove, is different from the present application which only utilizes a single component/operating member to achieve both releasing and locking as the operating member drives the driving member to the first position and drives the driving member to the second position.  
While this difference may exist, the language of the claim states “an operating member connected to the driving member for driving member to move between a first position and a second position.”  The claim only requires that the operating member drive the driving member to a second position from a first.  The language does not require the more narrow limitation that the operating member drive from the first position to the second position and also drive from the second to the first, as Applicant contends.  Zehfuss, therefore, discloses the operating member 41 driving the driving member/not shown spring to move between a first uncompressed position and second compressed position releasing the locking member. 
	Further, Examiner notes that paragraph 0044 of the present application states, “[a]ccordingly, when the operating member 3 is released, the elastic member 8 can drive the driving member 5 to return to its original position via elastic force provided by the elastic member 8.”  The operating member of the present application similarly appears to actively drive the driving member to a first position, but upon release is passively biased through the elastic force of the torsion spring to the second locked position in the same fashion as Zehfuss.  Applicant’s contention that the operating member is totally different from Zehfuss by driving the driving member to the first position and driving the driving member to the second position would therefore appear to be not entirely supported by the specification.  The rejection is therefore maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J BRINDLEY whose telephone number is (571)270-7231. The examiner can normally be reached Mon-Fri, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY J BRINDLEY/Primary Examiner, Art Unit 3636